J-S19036-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :           PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHAQUILLE GURLEY,                          :
                                               :
                       Appellant               :            No. 3412 EDA 2018

       Appeal from the Judgment of Sentence Entered October 23, 2018
            in the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0005186-2016

BEFORE: BOWES, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                                        Filed: July 16, 2020

        Shaquille Gurley (“Gurley”) appeals from the judgment of sentence

imposed following the entry of his negotiated nolo contendere plea to one

count each of aggravated assault and conspiracy.1                  Additionally, Gurley’s

counsel, Matthew E. Sullivan, Esquire (“Attorney Sullivan”), has filed an

Application to Withdraw as Counsel, and a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), and Commonwealth v. Santiago, 978

A.2d 349 (Pa. 2009). We grant Attorney Sullivan’s Application to Withdraw,

and affirm Gurley’s judgment of sentence.

        On October 23, 2018, Gurley entered a negotiated nolo contendere plea

to    the   above-mentioned        charges.        During    the    plea   hearing,   the

Commonwealth placed the following facts on the record:

____________________________________________


1   See 18 Pa.C.S.A. §§ 2702(a), 903.
J-S19036-20


     [O]n February 7[,] 2015, [at] approximately 5:28 p.m.,
     Philadelphia police officers responded to a radio call for a person
     with a gun at 5511 North 2nd Street. Upon arrival[,] officers
     located Complainant[,] Vincent Richardson [(“Richardson”)], who
     was suffering from a gunshot wound to his shoulder. Police
     transported []Richardson to Albert Einstein Medical Center.

            [Detectives from Philadelphia’s Northwest Detectives
     Division] responded to Albert Einstein Medical Center and
     interviewed []Richardson.      [Richardson] stated that he was
     walking with his cousin and his friend … on 2nd Street between
     Clarkson Street and Olney Avenue. One of the males, [who] was
     identified as [Gurley], was acting like he was urinating against the
     wall of a building, and the other male that [Gurley] was with was
     standing there as if he was waiting for [Gurley]. As [Richardson]
     walked by, both offenders took out handguns[]. [Richardson] ran
     and heard two gunshots and was hit one time in his right shoulder.
     [Richardson] continued to run to the bar at the corner of 2nd and
     Clarkson [Streets] and waited for police.

            [Richardson] described the [shooters]. The first one [w]as
     a black male, approximately 21 years old, 6’3”, wearing a black
     jacket or hoodie with a black handgun. [Richardson stated that
     this individual was the one who had shot him]. [Richardson later
     identified] the second male [as Gurley], [who was] wearing a blue
     jacket with a black handgun.

            The crime scene was secured[, and subsequently
     processed,] outside 5511 North 2nd Street. Two[,] 9 millimeter,
     [fired cartridge casings (“FCC”)] were recovered and were placed
     on a property receipt and submitted to the Forensic Investigation
     Unit. In addition, video surveillance was recovered from 2 nd and
     Clarkson Street.

            Subsequently, [] [Gurley] was arrested for a [firearms
     violation] outside of 1233 West Venango Street on July 8[,] 2015.
     On that date[,] a [] gray and olive Springfield Armory 9 millimeter
     handgun[,] loaded with three live rounds in the magazine and one
     live round in the chamber[,] was recovered by officers that
     responded to the scene….

           [T]he FCC’s from that crime scene[,] as well as the crime
     scene in th[e] instant case[,] were compared by the Firearms
     Identification Unit, and they did match.

                                    -2-
J-S19036-20



             Subsequently, [Richardson] was shown a photo array and
       he []positively identif[ied Gurley] as one of the two individuals
       with a handgun on February 7[,] 2015 when he was shot.

N.T., 10/23/18, at 15-17.

       Following his nolo contendere plea, Gurley waived a pre-sentence

investigation report and mental health evaluation. The trial court sentenced

Gurley, in accordance with the terms of the plea agreement, to 8 to 20 years

in prison, followed by 5 years of probation. The trial court directed Gurley’s

sentence to run concurrently with his sentences at docket numbers CP-51-CR-

0007507-2015 and CP-51-CR-0012748-2015.                 Gurley did not file a post-

sentence motion.

       On November 21, 2018, Gurley, pro se, filed a timely Notice of Appeal.

Included with Gurley’s pro se Notice of Appeal, was a letter indicating that he

had filed a motion requesting that the trial court vacate his plea and allow

Gurley to proceed to trial.2       The trial court appointed Attorney Sullivan to

represent Gurley on appeal. On February 5, 2019, Gurley, through Attorney

Sullivan, filed a timely court-ordered Pa.R.A.P. 1925(b) Concise Statement of

errors complained of on appeal.3               Attorney Sullivan thereafter filed a

Statement of his intent to file an Anders brief on March 14, 2019. The trial
____________________________________________


2 No motion to vacate or withdraw Gurley’s nolo contendere plea appears in
the record or on the docket.

3In the Concise Statement, Attorney Sullivan indicated that Gurley had been
unable to contact his plea counsel in order to file a post-sentence motion
challenging his plea. Concise Statement, 3/25/19, at 1-2 (unnumbered).
However, Attorney Sullivan also noted that such a claim is “proper for a
collateral, not direct, attack of his conviction.” Id. at 2 (unnumbered).

                                           -3-
J-S19036-20



court declined to file an Opinion pursuant to Pa.R.A.P. 1925(a).      Attorney

Sullivan subsequently filed, with this Court, an Application to Withdraw as

Counsel and a brief pursuant to Anders. Gurley did not file a pro se brief,

nor did he retain alternate counsel for this appeal.

      Before addressing Gurley’s issue on appeal, we must determine whether

Attorney Sullivan has complied with the dictates of Anders and its progeny in

petitioning to withdraw from representation.           See Commonwealth v.

Mitchell, 986 A.2d 1241, 1244 n.2 (Pa. Super. 2009) (stating that “[w]hen

presented with an Anders brief, this Court may not review the merits of the

underlying issues without first passing on the request to withdraw.”).

Pursuant to Anders, when counsel believes that an appeal is frivolous and

wishes to withdraw from representation, he or she must

      (1) petition the court for leave to withdraw stating that after
      making a conscientious examination of the record and
      interviewing the defendant, counsel has determined the appeal
      would be frivolous, (2) file a brief referring to any issues in the
      record of arguable merit, and (3) furnish a copy of the brief to
      defendant and advise him or his right to retain new counsel or to
      raise any additional points that he deems worthy of the court’s
      attention. The determination of whether the appeal is frivolous
      remains with the court.

Commonwealth v. Burwell, 42 A.3d 1077, 1083 (Pa. Super. 2012) (citation

omitted).

      Additionally, the Pennsylvania Supreme Court has explained that a

proper Anders brief must

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth

                                     -4-
J-S19036-20


       counsel’s conclusion that the appeal is frivolous; and (4) state
       counsel’s reasons for concluding that the appeal is frivolous.
       Counsel should articulate the relevant facts of record, controlling
       case law, and/or statutes on points that have led to the conclusion
       that the appeal is frivolous.

Santiago, 978 A.2d at 361.

       After determining that counsel has satisfied the technical requirements

of Anders and Santiago, this Court must then “conduct a simple review of

the record to ascertain if there appear on its face to be arguably meritorious

issues    that      counsel,   intentionally   or   not,   missed   or   misstated.”

Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018) (en

banc).

       In the instant case, our review of the Anders Brief and the Application

to Withdraw reveals that Attorney Sullivan has substantially complied with

each     of   the     technical   requirements      of   Anders/Santiago.       See

Commonwealth v. Wrecks, 934 A.2d 1287, 1290 (Pa. Super. 2007) (stating

that counsel must substantially comply with the requirements of Anders).

The record further reflects that Attorney Sullivan has furnished a copy of the

Anders Brief to Gurley, advised Gurley of his right to retain new counsel or

proceed pro se, or raise any additional points that he deems worthy of this

Court’s attention. Additionally, Attorney Sullivan attached a copy of the letter

that he sent to Gurley to the Application to Withdraw. Consequently, Attorney

Sullivan has complied with all of the requirements set forth above.




                                          -5-
J-S19036-20



       In the Anders Brief, Attorney Sullivan presents the following issue for

our review: “Whether []Gurley could raise any issues of arguable merit, or

whether [Gurley]’s appeal is frivolous[?]” Anders Brief at 8.

       In support of this question, Attorney Sullivan alleges that any claims

Gurley could have raised were waived by Gurley’s failure to file any post-

sentence motions. Id. at 13. Attorney Sullivan asserts that the only claim

arguably raised before the trial court was contained in the letter attached to

Gurley’s pro se Notice of Appeal.          Id. at 16.   Gurley’s letter references a

purported post-sentence motion4 requesting that the trial court vacate his nolo

contendere plea and allow Gurley to proceed to trial. Id. Further, Attorney

Sullivan contends that neither Gurley’s letter nor the record demonstrate

manifest injustice. Id. at 15-18. Consequently, Attorney Sullivan asserts that

it is frivolous to argue that Gurley should be permitted to withdraw his nolo

contendere plea. Id. at 18.

       The decision of whether to permit a defendant to withdraw a guilty plea

is within the sound discretion of the trial court. Commonwealth v. Unangst,

71   A.3d    1017,    1019    (Pa.    Super.   2013)    (quotations   omitted);   see

Commonwealth v. Broaden, 980 A.2d 124, 128 (Pa. Super. 2009) (stating

that we review a trial court’s order denying a motion to withdraw a guilty plea

____________________________________________


4 Gurley entered into the negotiated nolo contendere plea and was sentenced
on the same day, October 23, 2018. Our review of the record confirms that
Gurley did not object to the entry of his negotiated nolo contendere plea or at
the sentencing colloquy. Thus, any purported motion would have been filed
after sentencing.

                                           -6-
J-S19036-20



for an abuse of discretion); see also Commonwealth v. Miller, 748 A.2d

733, 735 (Pa. Super. 2000) (citations omitted) (stating, “in terms of its effect

upon a case, a plea of nolo contendere is treated the same as a guilty plea.”).

       A guilty plea generally amounts to a waiver of all defects and defenses

except those concerning jurisdiction of court, legality of sentence, and validity

of a guilty plea. Commonwealth v. Moyer, 444 A.2d 101, 102 (Pa. 1982);

see also Miller, supra. There is no absolute right to withdraw a guilty plea.

Commonwealth v. Forbes, 299 A.2d 268, 271 (Pa. 1973).                       When a

defendant seeks to withdraw a guilty plea after sentencing, he “must

demonstrate prejudice on the order of manifest injustice.” Commonwealth

v.   Yeomans,       24   A.3d    1044,    1046    (Pa.   Super.   2011);   see   also

Commonwealth v. Hart, 174 A.3d 660, 664 (Pa. Super. 2017) (explaining

that “post-sentence motions for withdrawal are subject to higher scrutiny

since the courts strive to discourage the entry of guilty pleas as sentence-

testing devices.” (citation and quotation marks omitted)).

       In his letter, Gurley states that he “filed a motion asking [the trial court]

to vacate the no contest plea.”                Notice of Appeal, 11/21/18, at 3

(unnumbered). However, no motion appears in the record or on the docket.5
____________________________________________


5 Additionally, Gurley did not allege that manifest injustice would result if he
was unable to withdraw his plea. See Yeomans, supra. We note that
manifest injustice occurs “when the plea is not tendered knowingly,
intelligently, voluntarily, and understandingly.” Commonwealth v. Kpou,
153 A.3d 1020, 1023 (Pa. Super. 2016) (citation omitted). Although Gurley
waived this claim in regards to an attempt to withdraw his nolo contendere
plea, we must nevertheless address the validity of his plea, infra, in response
to his next challenge.

                                           -7-
J-S19036-20



“[A]ppellate courts may only consider facts which have been duly certified in

the record on appeal.” Commonwealth v. Bracalielly, 658 A.2d 755, 763

(Pa. 1995) (citations omitted); see also Commonwealth v. Monjaras-

Amaya, 163 A.3d 466, 469 (Pa. Super. 2017) (stating that failure to challenge

a guilty plea in the trial court before raising the issue on appeal results in

waiver) (citations omitted). Because Gurley did not preserve this claim with

the trial court, it is waived. Id.; see also Monjara-Amaya, supra.

      In the Anders Brief, Attorney Sullivan additionally asserts that Gurley’s

plea was valid, and the record demonstrates that Gurley was competent to

enter into the plea. Anders Brief at 13-15.     Attorney Sullivan contends that

the trial court failed to ask Gurley, on the record, “if [Gurley] understood that

the court was not bound by the terms of the plea agreement unless the plea

was accepted by the court.” Id. at 14. However, Attorney Sullivan argues

that this issue was waived by Gurley’s failure to file a post-sentence motion

raising this issue. Id. at 13. Additionally, Attorney Sullivan asserts this issue

is frivolous because the written colloquy, signed by Gurley, provided Gurley

with the information that was missing from the trial court’s on-the-record

colloquy. Id.

      It is well settled that a defendant must “object at the sentence colloquy

or otherwise raise the issue at the sentencing hearing or through a post-

sentence motion.” Commonwealth v. Tareila, 895 A.2d 1266, 1270 n.3

(Pa. Super. 2006) (citation, quotation marks and brackets omitted); see also

Pa.R.A.P. 302(a) (stating, “[i]ssues not raised in the lower court are waived

                                      -8-
J-S19036-20



and cannot be raised for the first time on appeal.”). Because Gurley failed to

object at sentencing, or by filing a post-sentence motion, the claim is waived.

See id.

      However, even if Gurley properly preserved this claim we would

conclude that it lacks merit. To ensure that a plea is voluntary, knowing, and

intelligent,

      Rule 590 of the Pennsylvania Rules of Criminal Procedure requires
      that a trial court conduct a separate inquiry of the defendant
      before accepting a guilty plea. … As the Comment to Rule 590
      provides, at a minimum, the trial court should ask questions to
      elicit the following information:

      (1) Does the defendant understand the nature of the charges to
      which he or she is pleading guilty or nolo contendere?

      (2) is there a factual basis for the plea?

      (3) Does the defendant understand that he or she has a right to a
      trial by jury?

      (4) Does the defendant understand that he or she is presumed
      innocent until found guilty?

      (5) Is the defendant aware of the permissible range of sentencing
      and/or fines for the offenses charged?

      (6) Is the defendant aware that the judge is not bound by the
      terms of any plea agreement tendered unless the judge accepts
      such agreement?

Hart, 174 A.3d at 667-68 (citations omitted). “Inquiry into the above six areas

is mandatory.” Commonwealth v. Ingold, 823 A.2d 917, 921 (Pa. Super.

2003).    “The purpose of [Rule 590] is to insure that the defendant fully

understands the nature of the crimes to which he or she is pleading guilty and



                                      -9-
J-S19036-20



the rights that are being waived by the plea.” Commonwealth v. Carter,

656 A.2d 463, 465 (Pa. 1995).

      In determining whether a plea is valid, the court must examine the

totality of the circumstances surrounding the plea. Kpou, 153 A.3d at 1023.

“A guilty plea will not be deemed invalid if the circumstances surrounding the

entry of the plea disclose that the defendant had a full understanding of the

nature and consequences of his plea and that he knowingly and voluntarily

decided to enter the plea.” Commonwealth v. Fluharty, 632 A.2d 312, 315

(Pa. Super. 1993). “Pennsylvania law presumes a defendant who entered a

guilty plea was aware of what he was doing, and the defendant bears the

burden of proving otherwise.” Id.     Moreover, “[a] written plea colloquy that

is read, completed and signed by the defendant and made part of the record

may serve as the defendant’s plea colloquy when supplemented by an oral,

on-the-record examination.” Commonwealth v. Morrison, 878 A.2d 102,

108 (Pa. Super. 2005) (citing Pa.R.Crim.P. 590, cmt.).

      Here, Gurley completed a written no contest plea colloquy that included

the following admissions relevant to this appeal:

      I understand the nature of the charges to which I am pleading
      guilty/nolo contendere.

      I acknowledge that there is a factual basis for this plea.

      I understand that I have a right to a trial by jury

      I understand that I am presumed innocent until I am proven
      guilty.



                                     - 10 -
J-S19036-20


      I am aware of the permissible range of sentences and/or fines for
      the offense(s) with which I am charged.

      I understand that the judge is not bound by the terms of any plea
      agreement between myself, my attorney, and the attorney for the
      Commonwealth unless the judge accepts such agreement.

No Contest Plea Colloquy, 10/23/18, at 1. Gurley’s name is handwritten, both

printed and signed, at the bottom of the third page. Id. at 3. Additionally,

the trial court signed and dated the written no contest colloquy at the bottom

of the fourth page. Id. at 4.

      At the no contest plea hearing, the trial court completed a lengthy on-

the-record plea colloquy in which Gurley fully participated. See N.T.,

10/23/18, at 4-15.     During the on-the-record colloquy, the trial court

explained to Gurley his right to a jury or non-jury trial, his post-sentencing

appellate rights, the elements and maximum sentences for each offense, and

that his plea could affect any child custody rights or immigration status. Id.

Gurley indicated that he understood.         Id.   Significantly, the trial court

referenced Gurley’s written no contest plea colloquy and repeatedly asked

Gurley if he signed and understood the form. Id. at 5-7. Gurley indicated

that he had reviewed the form with his attorney, fully understood the form,

and did not have any questions.      Id.; see also Morrison, supra.          The

Commonwealth subsequently provided the factual basis for the plea, and

Gurley stated he was basing his no contest plea upon the facts provided. Id.

at 18.   Thus, the trial court found the factual basis to be established and

accepted Gurley’s plea as knowing, intelligent, and voluntary.       Id.   Gurley

thereafter pled no contest to the charges, waived a pre-sentence report and

                                    - 11 -
J-S19036-20



mental health evaluation, and immediately proceeded to sentencing. Id. at

18-20.      The trial court accepted and signed Gurley’s completed written

colloquy.    See No Contest Plea Colloquy, 10/23/18, at 4; see also N.T.,

10/23/18, at 18-20.     Further, the Commonwealth fully complied with the

terms of the plea agreement, and the trial court sentenced Gurley in

accordance with the agreement. See id. at 1; see also N.T., 10/23/18, at

20.

      Thus, it is clear from the on-the-record colloquy, as well as Gurley’s

written no contest colloquy, that Gurley understood that the trial court was

not bound by the plea agreement unless it accepted the agreement first. See

Id. at 1, 3. Because the record establishes that Gurley entered into the nolo

contendere plea knowingly, intelligently, voluntarily, and understandingly, a

properly preserved motion challenging the validity of Gurley’s plea would lack

merit.

      Finally, our independent review of the record discloses no other

“arguably meritorious issues that counsel, intentionally or not, missed or

misstated.”     Dempster, 187 A.3d at 272.      As such, we grant Attorney

Sullivan’s Application to Withdraw, and affirm the judgment of sentence.

      Application to Withdraw granted. Judgment of sentence affirmed.




                                    - 12 -
J-S19036-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/16/20




                          - 13 -